UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7609



GEORGE C. SMALL, III,

                                              Plaintiff - Appellant,

          versus


PORTSMOUTH CITY JAIL, Superintendent; MAJOR
BULLOCK,   Deputy  Sheriff;   CAPTAIN   BANKS,
Internal Affairs; GARY WATERS, Sheriff; DEPUTY
TOLBERT; DEPUTY BELL; DEPUTY CONSTANTIDES;
DEPUTY FLYNN; DEPUTY MONTANGUE; DEPUTY THOMAS;
DEPUTY PATRICK; DEPUTY CROFT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-99-903-AM)


Submitted:   January 28, 2002             Decided:   February 7, 2002


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George C. Small, III, Appellant Pro Se. Samuel Lawrence Dumville,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George C. Small appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.*   Accordingly, we affirm on the reasoning of

the district court.   Small v. Portsmouth City Jail, No. CA-99-903-

AM (E.D. Va. filed Aug. 15, 2001 & entered Aug. 16, 2001).    We deny

Small’s motions for appointment of counsel and for oral argument.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                             AFFIRMED




     *
       Small complains that the district court erred in assessing
his claim under the Eighth Amendment.     However, the deliberate
indifference standard has been applied to determine a Fourteenth
Amendment violation as well. Belcher v. Oliver, 898 F.2d 32, 34
(4th Cir. 1990); see Brown v. Harris, 240 F.3d 383, 388 n.6 (4th
Cir. 2001) (noting that Farmer v. Brennan, 511 U.S. 825 (1994),
framework has been applied to cases involving pretrial detainees).


                                 2